CHASE, Circuit Judge.
This cause came before us on a previous appeal from an interlocutory decree in which certain exceptions to the claimant’s answer were sustained. That decree was reversed. The Grecian (C.C.A.) 78 F.(2d) 657. Trial has now been had on the merits, and this appeal is by the libelant from a final decree in accordance with the legal principles held applicable when the case was here before. The facts which now appear are not materially different from those which were before taken as established by the pleadings for the purposes of that appeal, and the present purpose of the appellant is frankly an effort to have now corrected what it believes were the errors in our previous decision. It is in effect but a rehearing of the issues 'before considered and decided. A majority of the court is of the opinion that our former decision was correctly .applied in the court below and that it should be given effect until and unless it is reviewed and reversed by higher authority.
Decree affirmed.